MEMORANDUM2
Grzegorz Kwasigroch, a former federal detainee, appeals pro se the dismissal without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) of his civil rights action pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), against an unknown official who handled his legal mail. He contends that he stated a claim for violation of his constitutional rights. Kwasigroch was civilly detained by the Immigration and Naturalization Service pending his deportation, and thus was not a prisoner subject to the provisions of 28 U.S.C. § 1915. Page v. Torrey, 201 F.3d 1136, 1139 (9th Cir.2000). Nonetheless, in his complaint he sought only injunctive or declaratory relief regarding his mail. Because Kwasigroch no longer is detained, this action is moot. Mitchell v. Dupnik, 75 F.3d 517, 528 (9th Cir.1996).
DISMISSED as moot.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.